Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 6-7 the word "about" renders the claims indefinite (three instances). The addition of the word "about" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The recited prior art discloses a motorcycle footrest mountable to the motorcycle frame.  

a metal plate having a first side and a second side and a plurality of through-holes adjacent to a perimeter of the plate, the second side capable of contacting the frame, the plate further having a generally centrally located through-hole relative to the perimeter of the plate;
a cylindrical protrusion connected to the second side of the plate and having an internally threaded bore therethrough, the bore being coaxial and in communication with the centrally located through-hole; wherein 
the plurality of through-holes are located to mate with internally threaded bores on the motorcycle frame, and wherein the cylindrical protrusion is configured to mate with the swingarm mounting bore when the second side of the plate is in contact with the frame (emphasis added).

Claims 6-7 would be allowed if rewritten to overcome the rejection set forth above.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/            Primary Examiner, Art Unit 3611